The of the court was pronounced by.
King, J.
The administrator of the succession of Aspasie Quidry, deceased, presented a tableau of distribution of the funds in his hands, which was opposed by Cohanin, and by Follain, Bellocq and Degelos, who claimed to be creditors of the deceased, and complain that the administrator refused to recognize them as creditors. Their oppositions were sustained, and the administrator has appealed.
The claim of Follain, Bellocq and Degelos, is fully sustained by the evidence. The deceased repeatedly admitted the correctness of the demand, and that she was liable to pay it, and that the debt was contracted for supplies of various kinds which were necessary for her household and for her plantation. At the time that this debt occurred, the deceased was separated in property from her husband, who possessed no means for the support of his family. The proof of the separation, it is true, was made by parol; but it was admitted without objection.
The claim of Cohanin is shown to have been one due by the husband of the deceased, which the deceased frequently promised to pay. She finally gave a draft for its amount, which was not paid. The promise to pay this debt having been made subsequent to the death of her husband, when the marital authority had ceased, the judge did not, in our opinion, err in enforcing the obligation.

Judgment affirmed.